—In an action, inter alia, to quiet title to a parcel of real property, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Berler, J.), dated December 14, 1998, as, upon reargument, adhered to its original determination in an order dated September 25, 1998, granting the plaintiffs motion to compel the defendant to supply water to the plaintiff without requiring that the plaintiff post signs stating that the water was not potable.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly refused to require posting of the requested notices (see, CPLR 2211). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.